The offense is theft; punishment fixed at confinement in the penitentiary for a period of two years.
This is a companion case to Pinselgold v. State, No. 7892, recently decided. The appellant, Pinselgold and Bauer, acting together, engaged to purchase three empty boxes, but loaded on their wagon two additional boxes containing thirty-six suits of cloths and other merchandise.
The evidence is sufficient to show the intent to commit the theft at the time of the taking.
There was no objection made to the evidence received, or complaint of the court's charge.
The judgment is affirmed.
Affirmed.
[Rehearing denied January 16, 1924. — REPORTER.]